MEMORANDUM2
John F. and Esther Chow appeal pro se the decision of the Bankruptcy Appellate Panel affirming the bankruptcy court’s summary judgment in the Chows’ nondischargeability action. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we dismiss the appeal.
Prior panels of this court have sanctioned the Chows fpr filing frivolous appeals in Chow v. Giordano, No. 93-56162, 1994 WL 192112 (9th Cir. May 16, 1994) (unpublished memorandum) ($1500), and Chow v. Westerfelt, No. 98-55426, 1999 WL 313644 (9th Cir. Mar. 22, 1999) (unpublished memorandum) ($500). Since the Chows have failed to pay the assessed sanctions, we dismiss this appeal. See Hymes v. United States, 993 F.2d 701, 702 (9th Cir.1993) (dismissing appellant’s appeal for failure to pay previously imposed sanctions).
Appellants’ motion to enter default judgment against appellees is denied.
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.